IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
CASE NO. 5:20-CV-00123-FL

KELLY STAFFORD; GRASS ROOTS
NORTH CAROLINA; SECOND
AMENDMENT FOUNDATION; and
FIREARMS POLICY COALITION,
INC.,

Plaintiffs,
V. CONSENT ORDER
GERALD M. BAKER, in his official
capacity as Sheriff of Wake County,

North Carolina,
Defendant.

 

 

THIS MATTER is before the Court for entry of a Consent Order. Plaintiffs are represented
by Edward H. Green, III], Raymond M. DiGuiseppe and Adam Kraut, and Defendant is represented
by J. Nicholas Ellis. After considering this matter and by and with the Consent of the Parties, the
Court finds that the Parties have agreed and consented to resolving the material issues remaining
in this disputed matter, and the Parties desire to memorialize this agreement in a Consent Order as
shown by the signatures of the Parties and their respective attorneys’ below. Therefore, with the
consent of all the Parties, the Court finds that the Parties have agreed to the following:

1. This matter is properly before the Court, and the Court has jurisdiction over the
Parties and subject matter at issue.

2. Plaintiffs filed this action on March 27, 2020 (D.E. 8) which in relevant part alleged
various constitutional and statutory violations resulting from Defendant Sheriff Gerald Baker’s

decision to temporarily suspend acceptance and processing of applications for Pistol Purchase

EXHIBIT

l A
Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page

 
Permits (“PPP”), a process governed by Chapter 14, Article 52A of the North Carolina General
Statutes.

x Plaintiffs’ Complaint requested the Court issue a Declaratory Judgment to
determine their rights to apply for PPP’s; to issue a Temporary Restraining Order and Preliminary
Injunction preventing Sheriff Gerald Baker from suspending the processing of applications for
PPP’s; to issue a permanent injunction preventing Sheriff Gerald Baker from suspending the
processing of applications for PPP’s; and, to award monetary damages to Plaintiffs.

4. Defendant Sheriff Gerald Baker moved to dismiss Plaintiffs’ action (D.E. 16, 17)
by contending Plaintiffs had failed to state a claim upon which relief could be granted. In support
of his Motion to Dismiss, Sheriff Gerald Baker cited the following as reasons for his suspension
of processing PPP applications:

a. On March 10, 2020 the governor of the state of North Carolina declared a state
of emergency in response to the COVID-19 pandemic outbreak; on March 13,
2020 the president of the United States declared a state of emergency; on March
22, 2020 the Wake County Board of Commissioners declared an emergency and
issued a Proclamation of Emergency Restrictions, with the Proclamation
confirming multiple instances of community spread of the COVID-19 virus,
activating the Emergency Operations Plan and limiting mass gatherings of 50 or
more people.

b. From March 10, 2020 to March 24, the Wake County Sheriff's Office received
PPP applications in unprecedented numbers, causing gatherings of 50 or more
people in the lobby of the Wake County Public Safety Center, which would be in

violation of the March 22, 2020 Proclamation of Emergency Restrictions.

2
Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page 2 of 7
c. Defendant Sheriff Gerald Baker’s decision to temporarily suspend acceptance
and processing of PPP applications was based on his good faith efforts to comply
with Proclamation of Emergency Restrictions and his paramount and legitimate
concern for the public health and safety in light of the existing declared states of
emergency due to the COVID-19 pandemic outbreak being specifically
concerned for the health and welfare of the citizens of Wake County, the Wake
County Sheriff's Office personnel and the jail residents housed in the Wake
County Public Safety Center, the same location where said PPP applications were
accepted and processed.

>. In opposing the motion to dismiss, Plaintiffs contended, among other things, that:

a. A\ll other businesses and entities Wake County interfacing with the public
were subject to the same emergency restrictions imposing congregation
limits, social distancing, and other infectious disease protocols when
Defendant Baker suspended accepting new PPP applications. His obligation
to comply with these restrictions is not and has never been a uniquely
governmental interest so as to justify a complete suspension of his statutory
duties to process the applications necessary for Wake County residents to
lawfully exercise their constitutional rights to carry firearms in public.

b. Defendant Baker has cited no evidence that halting PPP applications — but
not other functions of the Sheriff's Office — would have had any significant
effect on the spread of COVID-19 or that the rate of infection would have
been any greater had the application process continued with the use of the

same safety protocols all other businesses have employed in continuing

3
Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page 3 of 7
their operations. Nor did he suspend any of the other myriad functions of
his office which entail a greater degree of interaction with the public and
thus a greater degree of the risk that he claimed he was seeking to avoid in
suspending the acceptance and processing of all new PPP applications.

c. Defendant Baker’s resumption of the PPP application process after this
action was commenced against him demonstrates that his office is and was
all along capable of safely and effectively accepting and processing a high-
volume of applications even during the prevailing conditions of this
pandemic.

6. After the Parties submitted briefs on the Motion to Dismiss, the Court entered an
Order on February 18, 2021 (D.E. 26), granting in part and denying in part the Motion to Dismiss
filed by Sheriff Gerald Baker. In this Order, the Court dismissed without prejudice Plaintiffs’
claims for violation of state law and for injunction relief. The Court ruled that Plaintiffs’ remaining
claims could proceed, including their claims for nominal damages under 42 USC §1983 and
associated claims for declaratory relief and attorney’s fees.

7. Plaintiffs contend Defendant Sheriff Gerald Baker violated their 2"! Amendment
rights under the U.S. Constitution by suspending the acceptance and processing PPP applications
during a period of 13 days.

8. Sheriff Gerald Baker denies he violated any of Plaintiffs’ rights under the 2"
Amendment of the U.S. Constitution or that he violated any other lawful right of Plaintiffs.

9. The Parties agree this is a disputed claim and desire to resolve the outstanding legal

issues in this case.

4
Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page 4 of 7
10. In order to continue to provide PPP application services to the citizens of Wake
County in a safe and effective manner in light of the current pandemic and in order to resolve the
issues before the Court, Defendant Sheriff Gerald Baker has agreed to modify the PPP application
process so as to minimize or alleviate the admission of applicants for said permits to the Public
Safety Center during the term of the current declared states of emergency and to immediately
resume processing applications pursuant to state law.

11. The Parties agree that the Wake County Sheriff's Office and Sheriff Gerald Baker
shall have a reasonable period of time, not to exceed 30 days, within which to implement the terms
of this order, including making any payment described in this Consent Order.

12. It is agreed that the Court retains jurisdiction in the event the need for further
guidance or hearings is necessary to affect the terms and conditions of this Consent Order.

13. Defendant Sheriff Gerald Baker agrees to pay Plaintiffs collectively $1,300.00 for
any damage the suspension of processing PPP applications may have caused and agrees to pay
Plaintiffs the amount of $25,000.00 for legal fees and costs incurred by Plaintiffs.

14. Except as stated in this Consent Order, the Parties shall bear their own costs and
fees.

15. The Parties agree the relief incorporated in this Consent Order shall be the exclusive
relief afforded to Plaintiffs in this action.

NOW, THEREFORE, it is hereby ORDERED that the Wake County Sheriff's Office and
Defendant Sheriff Gerald Baker accept and process PPP applications fully consistent with Chapter
14, Article 52A of the North Carolina General Statues, including the statutory deadlines therein,

and this Consent Order.

5
Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page 5 of 7
 

Mis the | daw Pastas 2th

Hic toner: tile Lou ae WY Flan att
Uitte States Distrier Court Fudge

COMSES LED ‘TORY:
te ff
fa ft 7
Laced it fe OL ste”

tal ween. HT o>
"tuted for Planmtiyys

/
/

en

ks ayunond M DiGuiseppe

t iy for Plat

Me mu Mt ull
Coiba! fog Phsimint c

 

 

 

 

Isy-
Sante _
‘bal

By:

 

‘Tiles 7 - Pea

Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page 6 of 7
FIREARMS POLICY COALITION, INC.

 

Name: Brandon Combs

Title: _ President IF Je

Lt ti. & —

Sy Gerald Baker

Case 5:20-cv-00123-FL Document 33-1 Filed 06/14/21 Page 7 of 7

 
